Citation Nr: 0634445	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for supraspinatous 
tendinopathy, left (minor) shoulder.

2.  Entitlement to a rating in excess of 10 percent for 
tendonitis, left knee.

3.  Entitlement to a compensable rating for residuals, left 
ankle sprain.

4.  Entitlement to a compensable rating for chronic lumbar 
strain.

5.  Entitlement to a compensable rating for residuals, 
fracture left hand, second metacarpal.

6.  Entitlement to a separate evaluation for left knee 
limitation of motion.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to January 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which granted 
entitlement to service connection for the disabilities listed 
on the title page.  The veteran now disagrees with the 
disability ratings.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
current ratings are to be assigned for the entire period at 
issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

This case was remanded by the Board in November 2005 for 
further development and is now ready for disposition.




FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
subjective complaints of difficulty with certain motions; 
objective findings include range of motion as forward flexion 
to 135 degrees, abduction to 125 degrees, adduction to 30 
degrees with pain, internal rotation to 100+ degrees without 
pain, and external rotation to 80 degrees.  

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain and difficulty squatting and 
stepping down; objective findings include limitation of 
motion, but no ankylosis or joint instability.

3.  The veteran's left ankle disability is manifested by 
subjective complaints of an inclination of the ankle to turn 
easily with occasional sharp pain; objective findings include 
full range of motion and X-ray evidence of a bone chip.

4.  The veteran's service-connected back disorder is 
manifested by subjective complaints of pain and stiffness; 
objective findings included limitation of range of motion, 
but no tenderness or muscle spasm, and minimal degenerative 
joint disease.  No focal neurological findings were noted.

5.  The veteran's left hand disability is manifested by 
subjective complaints of occasional popping, a bump over the 
bone, and the area being vaguely  bothersome; objective 
findings include full range of motion without functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
supraspinatous tendinopathy, left (minor) shoulder, have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code (DC) 5201 (2006).

2.  The criteria for a rating in excess of 10 percent for 
tendonitis, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5257 
(2006).

3.  The criteria for a separate 10 percent rating for 
limitation of motion (flexion) of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DC 5260 (2006).

4.  The criteria for a compensable rating for residuals, left 
ankle sprain, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, DC 5271 (2006).

5.  The criteria for a 10 percent rating, but no more, for 
chronic lumbar strain have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5295 (2003) (as 
amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), DC 5237 
(2006) (as codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

6.  The criteria for a compensable rating for residuals, 
fracture left hand, second metacarpal, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, DC 
5225 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Veterans 
Claims Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

Entitlement to a Compensable Rating for 
Supraspinatous Tendinopathy, Left (Minor) Shoulder

The veteran was originally service-connected for a left 
shoulder disability on the basis that he suffered a left 
shoulder strain while on active duty.  He was assigned a non-
compensable evaluation under DC 5201 for limitation of motion 
of the arm.  

The regulations define normal range of arm motion as forward 
elevation (flexion) and abduction to 180 degrees and external 
and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate 
I.  A 20 percent rating is warranted when motion of the major 
arm is limited to shoulder level (i.e., 90 degrees with 
flexion or abduction or 0 degrees with rotation).  

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. When the limitation 
of motion of the joint is non-compensable, a rating of 10 
percent is for application for each joint affected by 
limitation of motion.

In an August 2002 VA examination, the veteran reported that 
he had been diagnosed with supraspinatus tendinopathy with 
suspicion of impingement syndrome and had difficulty with 
certain motions such as reaching up.  A physical examination 
revealed a slight positive impingement sign with pain on 
abduction and internal rotation.    

In consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the provisions of § 4.59, the Board finds the veteran's 
left shoulder disability approximates the criteria for a 10 
percent evaluation based on painful motion of the joint.  Of 
note, the veteran has demonstrated painful motion with 
abduction and internal rotation of the left shoulder.  In 
addition, periarticular pathology in the form of tendinopathy 
has been identified.  Therefore, because he has periarticular 
pathology and painful motion, at least the minimum 
compensable evaluation is warranted.  38 C.F.R. § 4.59.

In order to warrant a higher evaluation, there must be actual 
limitation or functional limitation midway between the side 
and shoulder level.  In the August 2002 VA examination, range 
of motion was reported as forward flexion to 135 degrees 
(normal to 180 degree), abduction to 125 degrees (normal to 
180 degrees), adduction to 30 degrees with pain, internal 
rotation to 100+ degrees without pain, and external rotation 
to 80 degrees (normal is 90 degrees).  

While a slight impingement sign was reported, the limitation 
of the left shoulder motion, even considering pain or any 
other fnctional limitaiton, does not reflect that functional 
impairment is reduced to below shoulder level.  At the time 
of the August 2002 examination, the veteran reflected that he 
had difficulty with certain motions but felt that he had 
almost full range of motion.  Based on the ranges of motion 
identified above, the restriction of the veteran's arm 
movement is not limited to midway between the side and 
shoulder level and a higher rating is not warranted.

The veteran is competent to report his symptoms; in 
particular, at what point he has limitation of motion or 
functional restrictions.  The Board accepts his statements 
that he has some pain and some impairment around the shoulder 
level.

The VA examiner and the veteran have noted pain.  Even 
accepting the most favorable evidence, lay or medical, 
nothing established impairment of function below shoulder 
level.  The most probative evidence establishes that the arm 
is not limited to midway between the side and shoulder level 
and a 10 percent rating, but no more, is warranted.

The veteran was scheduled for a more current VA examination 
but failed to report.  Outpatient treatment records show that 
the veteran initially visited the VA outpatient clinic in 
January 2003 as a new patient.  He reported a history of left 
shoulder impingement in 2001 and had received physical 
therapy; however, he related no complaints associated with 
the left shoulder.  Therefore, this evidence does not support 
a higher rating.

Entitlement to a Rating in Excess of 10 Percent for 
Tendonitis, Left Knee

In addition to the laws and regulations above, VA General 
Counsel has held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  See VAOPGCPREC 23-97.  The General Counsel 
stated that when a knee disorder was already rated under DC 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
DC 5260 or 5261 in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

The veteran was originally service-connected for a left knee 
disability on the basis that he was diagnosed with patellar 
tendonitis while on active duty.  He was assigned a 10 
percent evaluation under DC 5257 for knee impairment 
(subluxation/instability).  

In order to warrant a higher rating under DC 5257, the 
evidence must show "moderate" recurrent subluxation or 
lateral instability.  In this case, the veteran has 
complained of pain, and difficulty squatting and stepping 
down.  While he is competent to report his symptoms and his 
statements are accepted as to his symptoms, the VA 
examination report indicated that there was no joint 
instability or joint effusion of the veteran's left knee.  

Moreover, a review of outpatient treatment records reflect no 
complaints associated with the left knee at the time of his 
initial outpatient clinic visit in January 2003.  Although 
the veteran had subjective complaints of on-going knee pain 
at the time of the VA examination, outpatient treatment 
records are devoid of complaints associated with the left 
knee.  As such, the evidence does not support a finding of 
"moderate" recurrent subluxation or lateral instability, as 
required by DC 5257.  

Next, the veteran was initially rated under DC 5257.  This 
contemplates subluxation or instability, but not limitation 
of motion.  (If the AOJ had not meant to concede instability, 
it should not have used Code 5257.)  Therefore, the Board 
will also consider the provisions of DCs 5010-5003 and DCs 
5260 and 5261 for limitation of motion.

Leg flexion limited to 60 degrees or leg extension limited to 
5 degrees warrants a noncompensable rating.  A 10 percent 
rating is assigned if there is limitation of leg flexion to 
45 degrees or limitation of extension to 10 degrees.  A 20 
percent rating is assigned if there is limitation of leg 
extension to 15 degrees or limitation of leg flexion to 30 
degrees.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260 and 5261 
(2006).

As a higher evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion, the Board finds that the veteran is 
entitled to a separate compensable rating for limitation of 
motion.  Specifically, the August 2002 VA examination 
revealed range of motion limited from 0 to 122 (with 0 to 140 
degrees as anatomically normal).  Although arthritis of the 
left knee has not been shown, the evidence indicates 
periarticular pathology in the form of left knee tendonitis 
and painful, limitation of motion thus warranting a separate 
10 percent rating under DC 5260.  See 38 C.F.R. § 4.59.

Next, the clinical findings do not disclose that the veteran 
has ankylosis of the knee.  Further, the evidence shows 
complaints of pain but not an effusion.  Moreover, the 
veteran has denied any locking of his knee and the evidence 
does not show cartilage dislocation, a threshold component of 
DC 5258.  Without evidence of cartilage dislocation, DC 5258 
is not for application.

Outpatient treatment records reveal that the veteran 
complained of left knee pain in May 2003; however, there was 
no physical assessment made of the left knee.  Therefore, 
this evidence does not support a higher rating.

Entitlement to a Compensable Rating for Residuals, Left Ankle 
Sprain

The veteran was originally service-connected for a left ankle 
disability on the basis that he suffered a severe sprain of 
the left ankle while on active duty.  He was assigned a non-
compensable evaluation under DC 5271.  In order to warrant a 
compensable evaluation under DC 5271, the limitation of 
motion of the ankle must be "moderate."  

In the August 2002 VA examination, the veteran reported that 
he was in a cast for two months while on active duty.  He 
related that the ankle was prone to turn easily and he 
reported occasional sharp pain at the original site.  A 
physical examination revealed that the left ankle was normal.  
He had full range of motion without evidence of laxity.  An 
X-ray of the left ankle showed a tiny posterior calcaneal 
spur, calcification in the soft tissue adjacent to the tibial 
styloid - medial malleolus possibly post-traumatic or a small 
accessory ossicle but the ankle was otherwise unremarkable.  
In a September 2002 addendum, the examiner remarked that the 
X-ray "may show [a] posttraumatic bone chip." 

The veteran was scheduled for a more current VA examination 
but failed to report.  In a January 2003 outpatient treatment 
note, he had no complaints related to the left ankle.  
Physical examination revealed that the joints had normal 
range of motion with no swelling or tenderness.  There was no 
edema or cyanosis, and pulses were present, bilaterally.  
This evidence does not support a higher rating and the claim 
is denied.

Entitlement to a Compensable Rating for Chronic Lumbar Strain

In May 2002, the veteran filed the current claim.  The 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("amended 
intervertebral disc regulations").  Further, the remaining 
spinal regulations were amended in September 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) ("amended spine 
regulations").  

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under pre-amended DC 5295 (lumbosacral strain) and assigned a 
noncompensable rating.  The veteran's low back disability has 
subsequently been considered under the amended intervertebral 
disc and amended spine regulations.  

Again turning to the consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of § 4.59, the Board finds 
the veteran's low back disability approximates the criteria 
for a 10 percent evaluation based on limitation of motion of 
the joint.  Specifically, in the August 2002 VA examination 
report, the veteran reported chronic pain, especially with 
prolonged standing, running, or lifting weight.  

Range of motion was reported as flexion to 100 degrees 
(normal is to 90 degrees), and extension to 25 degrees 
(normal is to 30 degrees), right lateral bending to 27 
degrees and left lateral bending to 30 degrees (normal is to 
30 degrees), right and left rotation to 50 degrees (normal is 
to 30 degrees).  X-ray evidence showed slight narrowing at 
L4-L5 and "minimal" degenerative joint disease at L5-S1, 
indicating periarticular pathology.  Based on the on-going 
complaints of pain with limitation of motion and evidence of 
degenerative joint disease, the Board finds that a 10 percent 
rating is warranted under DC 5292.  There is slight 
functional impairment of motion.  38 C.F.R. § 4.59

In order to warrant a 20 percent disability evaluation, the 
next higher evaluation, the evidence must show "moderate" 
limitation of motion (DC 5292), "moderate" intervertebral 
disc syndrome (DC 5293), or muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position (DC 5295). 

In this case, there is no evidence of moderate limitation of 
motion.  While some limitation of motion was shown in 
extension (25/30 degrees) and right lateral bending (27/30 
degrees), the remaining ranges were anatomically normal, and 
in the case of flexion and right and left rotation, actually 
exceeded what is considered normal for VA purposes.  These 
findings establish that despite his complaints of pain, 
neither actual range of motion nor any functional restriction 
approximates the functional equivalent of "moderate" 
limitation of motion.

Next, with respect to a higher rating for intervertebral disc 
disease under DC 5293, the Board notes that an X-ray report 
noted slight narrowing at L4-L5 and "minimal" degenerative 
joint disease at L5-S1.  As no more than slight 
intervertebral disc syndrome has been shown, the evidence 
does not support a higher rating under DC 5293.

Further, there is no evidence of muscle spasms, or loss of 
lateral spine motion.  Turning again to the August 2002 VA 
examination, the veteran complained of pain with prolonged 
standing, running, sitting, or carrying his 25 lbs. child for 
more than 10 minutes.  He was able to bend and lift but had 
to decrease his roller-blading.  However, a physical 
examination of the spine was normal, and the examiner 
specifically noted that the veteran was without tenderness or 
muscle spasm.  

The evidence clearly does not meet the criteria for the next 
higher rating under the pre-amended regulations or the 
current regulations.  The Board notes that the veteran has 
asserted that he has pain, and that it has limited his daily 
activities.  The complaint of pain is taken into 
consideration in the 10 percent disability evaluation.  
Nothing, lay or medical, establishes that there is the 
functional equivalent of moderate limitation of motion. 

Next, the Board will consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the amended 
regulations.  Of note, in response to a November 2005 Board 
remand, the veteran was scheduled for a VA examination but 
failed to report.  He was rescheduled but, again, failed to 
report.  Nothing, including the 2002 examination reflects 
that forward flexion is functionally limited to 60 degrees or 
less or that the combined range of motion is otherwise 
significantly limited.

Under the amended regulations, a higher evaluation may be 
granted with flexion greater than 30 degrees but not greater 
than 60 degrees, with a combined range of motion of the spine 
not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  Under Note (1), the Board is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Under Note (2), for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, no competent professional has reported the 
veteran's range of motion under the amended regulations; 
therefore, a higher rating based on limitation of motion 
cannot be assessed.  Further, while a combined range of 
motion cannot be assessed, a July 2003 neurological 
consultation indicated that the veteran's gait was normal.  
The physician remarked that there were no focal neurological 
findings.  Therefore, this evidence does not support a higher 
rating.

In October 2003, the veteran complained of painful back 
spasms, listed as a 9/10 pain level.  He indicated that he 
had been having the same pain but it had increased in 
intensity over the previous few days.  The clinical 
assessment was chronic low back pain.  He was given a shot of 
Toradol and was discharged the same day from the clinic with 
his pain level at 1/10.  

A higher rating may be assigned with intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks.  In this case, a 
single episode, lasting less than 24 hours, of what appeared 
to be an acute exacerbation of back pain in October 2003, 
associated with muscle spasm and increased stiffness, in and 
of itself, does not warrant a higher rating, even if it were 
attributed to intervertebral disc syndrome.  

Next, the only treating physician commenting on the veteran's 
neurological assessment reported that there were no focal 
neurological findings.  Therefore, a higher rating based on 
chronic neurological manifestations cannot be established.  



Entitlement to a Compensable Rating for Residuals, 
Fractured Left Hand, Second Metacarpal

The veteran was originally service-connected for residuals of 
a fractured left hand on the basis that he had fractured the 
second metacarpal while on active duty.  He was assigned a 
non-compensable evaluation under DC 5226 (long finger).  As a 
matter of clarification, the service medical records reflect 
that the veteran fractured his left index finger (DC 5225).  
As the ratings for index finger and middle finger are 
identical, the Board finds that there is no prejudice to the 
veteran is considering DC 5225.  In order to warrant a 
compensable evaluation under DC 5225 (index finger), the 
evidence must show unfavorable or favorable ankylosis.    

In the August 2002 VA examination, the veteran reported that 
he had fractured his left index finger metacarpal with a 
wrist hyperextension injury.  He remarked that the area 
occasionally popped, bothered him vaguely, and that he could 
feel a bump over the bone, but that there was no functional 
impairment.  

A physical examination reflected that, with the exception of 
a slight palpable deformity over the proximal second 
metacarpal, the hand was normal, with full range of motion, 
and without evidence of any functional impairment.  An X-ray 
of the left hand was negative.  As full range of motion was 
shown, the evidence does not support a finding of ankylosis 
and the claim for a higher rating is denied.

The veteran was scheduled for a VA examination but failed to 
report.  Outpatient treatment records show that he injured 
his left hand in May 2004 when he was struck by ball on the 
back of his hand playing baseball.  He reported that he had 
some minor swelling and on-going pain in the wrist, 
associated with numbness and a burning sensation in the palm 
of his hand.  An X-ray showed no fracture of the hand or 
wrist and the injury was not associated with the veteran's 
service-connected left index finger fracture.  Therefore, the 
outpatient treatment records do not support a higher rating 
for the veteran's service-connected residuals of a left index 
finger fracture.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disabilities warrant the 
currently-assigned ratings, but no more. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2002 and August 2003.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in August 2002, with an 
addendum submitted in September 2002.  The available medical 
evidence is sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal in the May 2006 
supplemental statement of the case.  Any questions as to the 
appropriate effective dates to be assigned are moot as the 
claims have been denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

Entitlement to a 10 percent rating, but no more, for 
supraspinatous tendinopathy, left shoulder, is granted 
subject to regulations governing the payment of monetary 
awards.

The claim for entitlement to a rating in excess of 10 percent 
for tendonitis, left knee, is denied.

Entitlement to a separate 10 percent rating, but no more, for 
left knee limitation of motion is granted subject to 
regulations governing the payment of monetary awards.

The claim for entitlement to a compensable rating for 
residuals, left ankle sprain, is denied.

Entitlement to a 10 percent rating, but no more, for chronic 
lumbar strain is granted subject to regulations governing the 
payment of monetary awards.

The claim for entitlement to a compensable rating for 
residuals, fracture left hand, second metacarpal, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


